Name: Commission Regulation (EEC) No 1660/86 of 29 May 1986 on a standing invitation to tender for the determination of export refunds following the sale of white sugar held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/34 Official Journal of the European Communities 30 . 5. 86 COMMISSION REGULATION (EEC) No 1660/86 of 29 May 1986 on a standing invitation to tender for the determination of export refunds following the sale of white sugar held by the German intervention agency for sugar (9), as last amended by Regulation (EEC) No 3819/85 ( 10) and from Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing for agricultural products (u ), as last amended by Regulation (EEC) No 592/86 ( 12) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 934/86 (2), and in particular Articles 11 (3) and 13 (2) thereof, Whereas, in view of the time limits imposed for the storage of sugar offered to the German intervention agency, a standing invitation to tender should be opened for the sale of the said sugar in lots ; whereas this sugar, or an equivalent quantity, should be for export ; Whereas the general and detailed rules for the sale of intervention sugar by tender were laid down by Council Regulation (EEC) No 447/68 (3), as last amended by Regu ­ lation (EEC) 1359/77 (4), and by Commission Regulation (EEC) No 258/72 (*), which shall apply to this invitation to tender with the exception of Articles 4 (3), 5 (3) (b), 6 (4), 7 ( 1 ), 11 and 19 of the latter Regulation ; Whereas a minimum quantity per tender, appropriate to the intended use but at the same time encouraging the participation of the greatest possible number of prospec ­ tive purchasers, should be prescribed ; Whereas the quality of the sugar to be sold falls within the categories specified in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (*) and Commission Regulation (EEC) No 2103/77 of 23 September 1977 laying down detailed rules for the buying-in by intervention agencies of sugar manu ­ factured from beet or cane harvested in the Commu ­ nity (J), as last amended by Regulation (EEC) No 1708/83 (8); Whereas, in view of the specific nature of the transactions involved, appropriate provisions should be laid down with regard to export licences issued in connection with the standing invitation to tender and there should be a dero ­ gation from Commission Regulation (EEC) No 2630/81 of 10 September 1981 on special detailed rules for the application of the system of import and export licences Article 1 1 . The German intervention agency shall issue a stan ­ ding invitation to tender for the sale for export of white sugar which it holds and to issue partial invitations to tender each week during the period of validity of that standing invitation to tender. The invitations to tender shall be in respect of the export refunds applicable to the quantity which is being sold or to an equivalent quantity of sugar. 2. The standing invitation to tender shall relate to quantities of white sugar made up into lots within the meaning of Article 2 (2) of Regulation (EEC) No 258/72 and the characteristics of which are indicated in the Annex hereto. Article 2 The standing invitation to tender and partial invitations thereunder shall be conducted in accordance with provi ­ sions relating to Regulation (EEC) No 447/68 , the rele ­ vant provisions of Regulation (EEC) No 258/72 and the provisions hereinafter set out. Article 3 The standing invitation to tender shall remain open until the date of the partial award at which the determination of the refunds is completed for all of the lots in question or, as the case may be, for the remaining lot or part of a lot. The standing invitation shall thereupon automatically be closed from that date. ') OJ No L 177, 1 . 7. 1981 , p. 4. 2) OJ No L 87, 2. 4. 1986, p. 1 . 3) OJ No L 91 , 12. 4. 1968, p. 5 . &lt;) OJ No L 156, 25. 6. 1977, p. 7. *) OJ No L 31 , 4. 2. 1972, p. 22. 6) OJ No L 94, 21 . 4. 1972, p. 1 . ^ OJ No L 246, 27. 9 . 1977, p. 12. 8) OJ No L 166, 25 . 6. 1983, p. 15. 0 OJ No L 258 , 11 . 9 . 1981 , p . 16 . ( ,0) OJ No L 368, 31 . 12. 1985, p. 25. ('  ) OJ No L 338 , 13 . 12. 1980, p . 1 . H OJ No L 58 , 1 . 3 . 1986, p. 4. 30 . 5 . 86 Official Journal of the European Communities No L 145/35 Article 4 1 . The time limit for the submission of tenders in response to the first partial invitation to tender shall expire on Wednesday, 4 June 1986 at 9.30 a.m . 2. The time limits laid down in respect of this standing inviation to tender are expressed in Belgian time. Article 5 An offer shall be valid only if : (a) the security specified in Article 7 ( 1 ) has been lodged or if proof of the lodging thereof is furnished to the German intervention agency before expiry of the time limit for the submission of tenders ; (b) it relates to a quantity of not less than 500 tonnes or, when the residual quantity of a lot is less than 500 tonnes, to that residual quantity ; (c) it includes a declaration by the tenderer in which he undertakes, in respect of the quantity for which he may be successful, to :  carry out the collection of the sugar within the peirod laid down,  pay the price referred to in Article 8 ,  apply for the export licence for the quantity of sugar in question within the time limit referred to in Article 6 ( 1 ) (b),  where the obligation to export resulting from the licence is not fulfilled, supplement the security specified in Article 10 ( 1 ) by payment of the amount referred to in paragraph 2 of the said Article.  to carry out the collection of this quantity within the time limit laid down in Article 13 ( 1 ) of that Regulation . 2 . This right and these obligations are not transferable . Article 7 1 . The amount of the security applicable to the tender is 5 ECU per 100 kilograms of white sugar. 2 . The security shall be lodged in Germany. It may, at the tenderer's discretion , be lodged either in cash, in German currency, or in the form of a guarantee given by a bank approved by the German authorities . 3 . Except in the case of force majeure, the security referred to in paragraph 1 , above, will be released : (a) with regard to unsuccessful tenderers, in respect of the quantity for which no award has been made ; (b) with regard to successful tenderers who have complied with the obligation referred to in Article 6 ( 1 ) (b), to the extent of 2 ECU per 100 kilograms of the quantity in question ; (c) with regard to successful tenderers who have complied with the obligation referred to in Article 6 ( 1 ) (c), to the extent of 3 ECU per 100 kilograms of the quantity in question . 4 . The security referred to in paragraph 1 of this Article or, where applicable, a part thereof, which is not released shall be forfeit in respect of the quantity of sugar for which the obligations applicable have not been fulfilled. 5 . In cases of force majeure, the German intervention agency shall determine the measures it judges to be necessary in view of the circumstances invoked by the interested party. Article 8 The price to be paid by the successful tenderer shall be fixed per 100 kilograms in respect of each lot, as shown in the Annex hereto . The price for each lot is quoted ex storage depot, goods laden and presented in the manner described in the Annex, but exclusive of internal taxes . Article 9 The German intervention agency shall publish weekly notices stating the quantities for which contracts have been awarded . Article 10 1 . The amount of the security applicable to the export certificates issued under the present Regulation is 9 ECU per 100 kilograms of white sugar . 2 . Except in cases of force majeure, if the obligation to export has not been fulfilled within the meaning of Articles 29 (b) and 30 ( 1 ) (b), first subparagraph of Regula ­ tion (EEC) No 3183/80 and if the security referred to in paragraph 1 is less than the difference between : Article 6 1 . A successful tenderer will have : (a) the right to receive in the circumstances referred to under (b), in the Federal Republic of Germany, for the quantity in respect of which the export refund is applicable, an export licence mentioning in particular the export refund specified in the tender ; (b) the obligation to lodge, in accordance with Regulation (EEC) No 3183/80 , an application for an export licence in respect of the quantity referred to under (a). The lodging of the application is to be made in accor ­ dance with the relevant provisions of the said Regula ­ tion and within four working days of the partial award under which it is issued ; (c) the obligation :  to lodge the security in guarantee of payment of the price or have effected a form of payment in accordance with Article 14 (2) of Regulation (EEC) No 258/72, for the quantity referred to under (a), and No L 145/36 Official Journal of the European Communities 30 . 5 . 86 (a) the export refund referred to in Article 2 of Council Regulation (EEC) No 766/68 (') in force on the last day of validity of the licences, and (b) the amount of the export refund as shown on the licence, then, under the provisions of Article 33 of Regulation (EEC) No 3183/80 for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount, per 100 kilograms, equal to that difference, less the security referred to in paragraph 1 of this Article . 3 . In cases of force majeure, the German intervention agency shall determine the measures it judges to be necessary in view of the circumstances invoked by the interested party. Article 11 1 . The provisions of Article 9 ( 1 ) of Regulation (EEC) No 2630/81 shall not apply to white sugar for export under the present standing invitation to tender. 2 . The export licences issued pursuant to the partial award shall be valid from the day of issue until 30 September 1986. 3 . By way of derogation from Article 21 ( 1 ) of Regula ­ tion (EEC) No 3183/80 export licences issued in connec ­ tion with this Regulation shall, for the purposes of deter ­ mining their period of validity, be regarded as having been issued on the last day of the period during which tenders may be submitted in response to the partial invi ­ tation to tender concerned. 4. Article 12 (2) of Regulation (EEC) No 3183/80 cannot be invoked in order to cancel an application for a licence submitted in connection with this standing invita ­ tion to tender. 5 . The holder of a certificate shall inform the German intervention agency, within 30 days of the date on which the period of validity of the certificate in question ends, of any quantites for which the certificate has not been utilized. Article 12 This Regulation shall enter into force on 31 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at a Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 143, 25 . 6 . 1968 , p. 6 . 30 . 5 . 86 Official Journal of the European Communities No L 145/37 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Referencia del lote Partiets betegnelse Bezeichnung des Loses Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Reference number of the lot RÃ ©fÃ ©rence du lot Riferimento della partita Referentienummer van de partij Referencia do lote a) Almacenista b) Lugar del' almacenamiento a) Lagerholder fa) Qpkgringssted a) Lagerhalter fa) LagerQrt a) Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã · b) Ã §Ã Ã Ã ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã ·Ã  a) Storer b&gt; Storage place x c  b) Lieu d'entreposagea) Entreposeur ' Y &amp; v r b) Luogo di depositoa) Immagazzinatore ' e r a) Depothouder b) Opslagplaats a) Armazenista Lugar de ' armazenagem Cantidad (t) MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) Quantity (t) QuantitÃ © (t) QuantitÃ (t) Hoeveelheid (t) Quantidade (t) DenominaciÃ ³n cualitativa Kvalitetsbetegnelse QualitÃ ¤tsbezeichnung Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Quality description DÃ ©nomination qualitative Designazione qualitativa Kwaliteitsaanduiding DenominaÃ §Ã o qualitativa PresentaciÃ ³n PrÃ ¦sentation Verpackung Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Presentation PrÃ ©sentation Presentazione Verpakking ApresentaÃ §Ã £o Precio (ECUs/ 1 00 kg) Prisen (ECU/ 1 00 kg) Preis (ECU/ 1 00 kg) Ã ¤Ã ¹Ã ¼Ã ® (ECU/100 kg) Price (ECU/ 1 00 kg) Prix (Ã cus/ 100 kg) Prezzo (ECU/ 1 00 kg) Prijs (ECU/ 1 00 kg) PreÃ §o (ECU/100 kg) 1 2 3 4 5 6 1 a) August TÃ ¶pfer &amp; Co. GmbH Raboisen 58 2000 Hamburg Telefon : 040 / 30031 b) 3014 Laatzen 1 Karlsruher StraÃ e 14 Telefon : 05102 / 73219 22 000,00 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 2 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 Postfach 2066 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 6501 Bodenheim (Rhenania AG) Am KÃ ¼merling 2 Telefon : 0621 / 461411 + 461313 7 080,00 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 3 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 6800 Mannheim-MÃ ¼hlauhafen WerfthallenstraÃ e 31 (Fa. Rhenus) Telefon : 0621 / 461411 + 461313 2 994,60 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 4 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 6800 Mannheim Parkring 47a (Fa . Damco) Telefon : 0621 / 461411 + 461313 1 800,00 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 5 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 7107 Nordheim LandturmstraÃ e 5 (Fa. Kleemann) Telefon : 0621 / 461411 + 461313 1 196,75 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 6 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 8400 Regensburg-Hafen Wiener StraÃ e 20-22 (Fa . Streit &amp; Co) Telefon : 0621 / 461411 + 461313 1 628,55 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 No L 145/38 Official Journal of the European Communities 30 . 5 . 86 Referencia del lote Partiets betegnelse Bezeichnung des Loses Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Reference number of the lot RÃ ©fÃ ©rence du lot Riferimento della partita Referentienummer van de partij ReferÃ ªncia do lote a) Almacenista Lugar del' almacenamiento a) Lagerholder ^ Oplagringssted a) Lagerhalter b Lagerort " Ã ¥ÃÃ µÃ Ã ¸Ã Ã ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ Ã Ã · ") - »*" » « Ã ) Store , b&gt; Storage place v u «. b) Lieu d entreposagea) Entreposeur ' . v ¥ ,. b) Luogo di depositoa) Immagazzinatore ' ® r a) Depothouder b&gt; Opslagplaats a) Armazenista Lugar de ' armazenagem Cantidad (t) MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (t) Quantity (t) QuantitÃ © (t) QuantitÃ (t) Hoeveelheid (t) Quantidade (t) DenominaciÃ ³n cualitativa Kvalitetsbetegnelse QualitÃ ¤tsbezeichnung Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Quality description DÃ ©nomination qualitative Designazione qualitativa Kwaliteitsaanduiding DenominaÃ §Ã o qualitativa PresentaciÃ ³n PrÃ ¦sentation Verpackung Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ±Ã Ã · Presentation PrÃ ©sentation Presentazione Verpakking ApresentaÃ §Ã £o Precio (ECUs/ 1 00 kg) Prisen (ECU/100 kg) Preis (ECU/ 1 00 kg) Ã ¤Ã ¹Ã ¼Ã ® (ECU/ 1 00 kg) Price (ECU/ 1 00 kg) Prix (Ã cus/ 100 kg) Prezzo (ECU/ 1 00 kg) Prijs (ECU/ 1 00 kg) PreÃ §o (ECU/ 1 00 kg) 1 2 3 4 5 6 7 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 8400 Regensburg LagerstraÃ e 2 (Fa. Schenker &amp; Co) Telefon : 0621 / 461411 + 461313 1 564,50 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 8 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 506,10 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 b) 6000 Frankfurt/Main HirtenstraÃ e (Fa . Rhenus) Telefon : 0621 / 461411 + 461313 9 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 7100 Heilbronn/N . HafenstraÃ e 39-63 (Fa. Rhenus) Telefon : 0621 / 461411 + 461313 3 381,00 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838 10 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 6927 Bad Rappenau RaiffeisenstraÃ e (ehem . Betrieb Benger Ribana) Telefon : 0621 / 461411 + 461313 1 996,45 2 Neue 50 kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage ' (420 g) 59,838 11 a) SÃ ¼ddeutsche Zucker AG MaximilianstraÃ e 10 6800 Mannheim 1 Telefon : 0621 / 461411 + 461313 b) 600 Frankfurt/Main Westhafen, Halle 5 (Fa. Rhenus) Telefon : 0621 / 461411 + 461313 1 190,00 2 Neue 50 · kg-Jute ­ sÃ ¤cke mit 0,05 mm PolyÃ ¤thyleneinlage (420 g) 59,838